Exhibit 10(l)







LICENSE AND HOSTING AGREEMENT




THIS LICENSE AND HOSTING AGREEMENT (“Agreement”) is made effective as of the
 17th day of October, 2007 (“Effective Date”), by and between Transaction
Applications Group, Inc., a Nebraska corporation (“TAG”), and Legacy Marketing
Group, Inc., a California corporation (“LMG”).




BACKGROUND.  This Agreement is the License and Hosting described in Section 1.5
of the Asset Purchase Agreement between the parties dated the date hereof (the
“Purchase Agreement”).  It describes the terms and conditions under which TAG
will Use and access the LMG Tools, CSC Software and Other Third Party Software
until the date that is six (6) months after transition of the TPA Services for
the New Customers from LMG’s software and systems to TAG’s software and systems.
(“Conversion Date”) or such other date as is specified in Exhibit A.
 Capitalized terms used but not defined in this Agreement shall have the meaning
given them in the Purchase Agreement.




NOW, THEREFORE, in consideration of the mutual benefits to be derived and the
representations and warranties, conditions and promises herein contained, and
intending to be legally bound hereby, LMG and TAG agree as follows:




ARTICLE I

AGREEMENT AND DEFINITIONS




1.1

Agreement.  The parties agree that the terms and conditions of this Agreement
apply to the provision of LMG Tools, CSC Software, Other Third Party Software
and LMG Services to TAG by LMG.

1.2

Certain Definitions.  The following definitions apply to this Agreement:

(a)

“Applicable Specifications” means the functional, performance, operational,
compatibility, and other specifications or characteristics of the LMG Tools, CSC
Software and Other Third Party Software described in the applicable
Documentation or necessary for TAG to provide the TPA Services to the New
Customers and perform its obligations under the New Customer Contracts.

(b)

“CSC Software” means the computer programs identified in Exhibit A licensed by
LMG from Computer Sciences Corporation (“CSC”), including object code (including
microcode) and/or where available to LMG source code, that are provided or to be
provided by LMG pursuant to this Agreement. The definition of CSC Software also
includes any enhancements, translations, modifications, updates, releases, or
other changes to CSC Software.

(c)

“Documentation” means user guides, operating manuals, education materials,
product descriptions and specifications, technical manuals, supporting
materials, and other information relating to the LMG Tools, CSC Software and
Other Third Party Software or used in conjunction with the TPA Services, whether
distributed in print, magnetic, electronic, or video format.





--------------------------------------------------------------------------------




(d)

“LMG Tools” means the LMG-developed computer programs identified in Exhibit A,
including, where applicable object code (including microcode) and/or source
code, that are provided or to be provided by LMG pursuant to this Agreement. The
definition of LMG Tools also includes any enhancements, translations,
modifications, updates, releases, or other changes to LMG Tools.

(e)

“LMG Services” means the support, hosting and other services, functions and
responsibilities provided or to be provided by LMG pursuant to this Agreement.

(f)

“Other Third Party Software” means the computer programs identified in Exhibit A
licensed by LMG from third parties other than CSC, including object code
(including microcode) and/or where available to LMG source code, that are
provided or to be provided by LMG pursuant to this Agreement. The definition of
Other Third Party Software also includes any enhancements, translations,
modifications, updates, releases, or other changes to Other Third Party
Software.

ARTICLE II

LICENSE OF LMG TOOLS




2.1

Grant of License.  LMG grants TAG a worldwide, nonexclusive, irrevocable,
perpetual license to load, execute, access, employ, use, store, or display
(“Use”) the object code  version of the LMG Tools and Documentation (the
“License”) for the period specified in Exhibit A in accordance with the terms
and conditions of this Agreement.

(a)

TAG may Use the LMG Tools and Documentation solely to provide TPA Services to or
for the New Customers and Terminated Customers, and perform its obligations
under the Administrative Services and Teaming Agreement, New Customer Contracts
and Subcontracts including performing disaster recovery, disaster testing, and
backup as TAG deems necessary.

(b)

The License grant includes a license under all current and future patents owned
by or licensed to LMG that are applicable to the LMG Tools and Documentation or
the provision or receipt of the LMG Services, to the extent necessary to
exercise any of the foregoing rights.

(c)

LMG acknowledges and agrees that the New Customers may have access to and Use of
the LMG Tools and Documentation under the terms of the New Customer Contracts.

(d)

The License also includes the right to Use the source code version of LMG Tools
in accordance with the terms and conditions of Section 3.7.

(e)

Except as specified in this Agreement, the License does not permit TAG to
sublicense, rent or allow third parties to Use the LMG Tools or Documentation.




2.2

Proprietary Markings and Duplication.  TAG shall not remove or destroy any
proprietary markings or proprietary legends placed upon or contained within the
LMG Tools or Documentation. TAG may duplicate Documentation, at no additional
charge, for TAG’s Use or for Use by a TAG in connection with the provision of
LMG Tools so long as all required proprietary markings are retained on all
duplicated copies.





2







--------------------------------------------------------------------------------




2.3

Ownership of LMG Tools and Modifications.  The LMG Tools and Documentation shall
be and remain the property of LMG, and TAG shall have no right or interest
therein except as set forth in this Agreement.  TAG shall be entitled to modify
the LMG Tools and Documentation and to develop software derivative of or
interfacing with the LMG Tools.  All modifications of and software derivative of
the LMG Tools and Documentation developed by TAG shall be and remain the
property of TAG, and LMG shall have no rights or interests therein.  

2.4

Protection of LMG Tools.  TAG will treat the LMG Tools and Documentation with
the same degree of care and confidentiality that  TAG provides for similar
information belonging to TAG which TAG does not wish disclosed to the public,
but not less than reasonable care.  This provision shall not apply to LMG Tools
or Documentation, or any portion thereof, which is (a) already known by TAG
without an obligation of confidentiality, (b) publicly known or becomes publicly
known through no unauthorized act of TAG, (c) rightfully received from a third
party without obligation of confidentiality, (d) disclosed without similar
restrictions by LMG to a third party, (e) approved by LMG for disclosure, or
(f) required to be disclosed pursuant to a requirement of a governmental agency
or law so long as TAG provides LMG with timely prior written notice of such
requirement.  It will not be a violation of this Section 2.4 if TAG provides
access to and the Use of the LMG Tools or Documentation to any third party
contractor so long as TAG secures execution by such third party contractor of a
confidentiality agreement as would normally be required by TAG.

ARTICLE III

SUPPORT AND HOSTING SERVICES




3.1

CSC Software.  LMG will maintain, through the Conversion Date, its existing
license for the CSC Software and provide TAG access to and an irrevocable “look
access only” right and license to use the CSC Software and applicable
Documentation. Contemporaneously with the execution of this Agreement, TAG, LMG
and CSC shall execute a nondisclosure and non-use agreement granting TAG a
license in the CSC Software sufficient for TAG to perform the TPA Services and
otherwise satisfy its obligations under the New Customer Contracts, Subcontracts
and Administrative Services and Teaming Agreement (the “CSC Agreement”).  TAG’s
use of, and LMG’s rights regarding, the CSC Software will be governed by the
terms of the CSC Agreement and not the terms of this Agreement.  At TAG’s
request, LMG shall exercise and make available to TAG all rights and benefits
available to it under LMG’s existing license with CSC including LMG’s rights to
receive error corrections, support, maintenance and upgrades to or for the CSC
Software.




3.2

Other Third Party Software.  LMG will maintain, through the Conversion Date or
such other date as is specified in Exhibit A, its existing licenses for the
Other Third Party Software and provide TAG access to and an irrevocable “look
access only” right and license to use the Other Third Party Software and
applicable Documentation.  LMG, with the reasonable cooperation of TAG, will
obtain from the applicable third party vendors all licenses, consents,
authorizations and approvals that are necessary or appropriate for TAG to so Use
the Other Third Party Software for purposes of performing the TPA Services and
fulfilling its obligations under the New Customer Contracts, Subcontracts and
Administrative Services and Teaming Agreement.  At TAG’s request, LMG shall
exercise and make available to TAG all rights and benefits available to it under
LMG’s existing license with the applicable third party vendors including LMG’s
rights to receive error corrections, support, maintenance and upgrades to or for
the Other Third Party Software.





3







--------------------------------------------------------------------------------




3.3

Support Services.  LMG shall provide the following with respect to the LMG
Tools, CSC Software, Other Third Party Software and Documentation for the period
specified in Exhibit A:

(a)

LMG shall provide (or will cause the third party vendor to provide) to TAG all
error corrections and all operational and support assistance necessary to cause
the LMG Tools, CSC Software and Other Third Party Software to perform in
accordance with their Applicable Specifications.  LMG shall also provide
remedial support designed to provide a by-pass or temporary fix to a defect
until the defect can be permanently corrected.

(b)

LMG shall provide (or will cause the third party vendor to provide) to TAG all
upgrades, modifications, improvements, enhancements, extensions, and other
changes to LMG Tools developed by LMG.

(c)

LMG shall provide (or will cause the third party vendor to provide) to TAG any
revisions to the existing Documentation developed for the LMG Tools, CSC
Software and Other Third Party Software or necessary to reflect all corrections,
updates, upgrades, modifications, improvements, enhancements, extensions or
other changes thereto.

(d)

LMG shall provide training to TAG with respect to the use of the LMG Tools,
Other Third Party Software and Documentation as reasonably requested by TAG.

3.4

Hosting Services.  LMG shall host the LMG Tools, CSC Software and Other Third
Party Software at its existing data center facility in Petaluma, California for
the period specified in Exhibit A.  Except for downtime for scheduled
maintenance, LMG shall make the LMG Tools, CSC Software and Other Third Party
Software available to users between 7:00 a.m. to 9:00 p.m. Eastern Time. Notice
of scheduled maintenance shall be provided to TAG via email at least ten (10)
days before the scheduled maintenance. LMG shall be financially and
operationally responsible for the hosting environment including maintenance,
repair, replacement and upgrade, and the performance, availability, reliability,
compatibility and interoperability of the LMG Tools, CSC Software, Other Third
Party Software and hosting environment.  LMG shall provide the hosting services
through a dedicated telecommunications connection to TAG.  The equipment,
connectivity and other items located at LMG’s existing data center facility in
Petaluma, California that is described in Exhibit C to the Administrative
Services and Teaming Agreement are included within the hosting environment and
access to be provided by LMG under this Section 3.4.




3.5

Retained LMG Personnel.  LMG shall exercise commercially reasonable efforts to
maintain the employment of the LMG employees identified in Exhibit B (“Retained
Employees”) for the estimated retention period specified in Exhibit B or such
other period as TAG may reasonably request (“Retention Period”).  LMG shall
cause them to devote the same amount of time and attention to the performance of
the services under this Agreement as they presently devote to such services.  In
all events, LMG shall retain a sufficient number of qualified personnel to
perform the LMG Services.  The Retained Employees shall be employees of LMG for
all purposes.  LMG shall be solely responsible for funding and distributing
benefits under the benefit plans in which the Retained Employees participate and
for paying any compensation and remitting any income, disability, withholding
and other employment taxes for such Retained Employees.  For clarity, the
foregoing shall not affect TAG’s obligation to reimburse LMG for the costs
specifically identified as reimbursable by TAG during the period, and under the
terms and conditions, set forth in Sections 4.1 and 4.2 of this Agreement.





4







--------------------------------------------------------------------------------

3.6

Reports.  LMG shall provide TAG with reports pertaining to the performance of
the LMG Services and LMG’s other obligations under this Agreement that permit
TAG to perform the TPA Services and monitor and manage LMG’s performance.
Without limitation, TAG may identify reports to be generated by LMG and
delivered to TAG on an ad hoc or periodic basis.

3.7

Source Code.  Upon TAG’s request, LMG will promptly provide to TAG one copy of
the most current version of the source code for the LMG Tools.  Thereafter, LMG
will promptly and continuously update and supplement the source code as
necessary with all revisions, corrections, enhancements, and other changes that
LMG has developed for the LMG Tools.  If LMG breaches this Agreement or no
longer provides the LMG Services for the LMG Tools, then LMG or its authorized
agent will promptly provide to TAG one copy of the most current version of the
source code for the LMG Tools, the License shall include the right to Use the
source code version of the LMG Tools received under this Section as necessary to
modify, maintain, and update the LMG Tools in accordance with the terms and
conditions of this Agreement.

3.8

Continued Performance.  LMG understand that TAG requires Use of the LMG Tools,
CSC Software, Other Third Party Software, Documentation and LMG Services in
order to perform the TPA Services for the New Customers.  Accordingly, LMG
agrees that LMG will perform its obligations under this Article in a manner that
does not degrade, diminish or otherwise interfere with the TPA Services or
result in any default by, or liability of, TAG under the New Customer Contracts
(including any default or liability with respect to service levels or quality of
service).  Without limitation, LMG shall not under any circumstance, even during
a dispute, suspend, terminate, diminish or degrade the performance of the LMG
Tools, CSC Software, Other Third Party Software or LMG Services, or attempt or
threaten to do the same.

ARTICLE IV

CHARGES




4.1

Reimbursement Generally.  In consideration of the LMG Services and other
obligations to be performed by LMG under this Agreement, TAG will reimburse LMG
for the following items.

(a)

reasonable actual salary and direct benefits, consistent with past practice,
 paid to or on behalf of the Retained Employees during their Retention Period;
provided that the total amount to be reimbursed under this Section 4.1(a) shall
not exceed $783,367 per quarter, pro-rated for the number of days in any partial
quarter of the Term,

(b)

any retention bonuses, salary increases (including for replacement personnel) or
other change agreed to by the parties, and




(c)

during the period between the Effective Date and the date specified in Exhibit
A, the designated percentage identified in Exhibit A of the reasonable actual
out-of-pocket costs for the CSC Software and Other Third Party Software provided
that the total amount to be reimbursed under this Sections 4.1(c) and Section
4.2 of the Administrative Services and Teaming Agreement shall not exceed the
applicable amount identified in Section 4.2 of the Administrative Services and
Teaming Agreement.





5







--------------------------------------------------------------------------------




The parties acknowledge that since not all of the Retained Employees will be
dedicated solely to the performance of services under this Agreement, TAG will
reimburse LMG only for a pro rata portion of the above-described salary and
benefits based upon the documented and verifiable percentage of their working
hours spent performing services for TAG.

4.2

Conditions of Reimbursement.

(a)

TAG shall have the right to approve any changes to the salary, benefits or other
compensation of the Retained Employees and any new contracts, extensions or
other changes to or for the items for which it is reimbursing LMG.  Such
approval shall not be unreasonably withheld.  LMG will advise TAG of any
significant (i.e., more than ten percent (10%)) increase in any reimbursable
costs, and TAG shall have the opportunity to require replacement or substitution
of new or different sources for the items intended to achieve an overall lower
cost.  LMG shall exercise commercially reasonable efforts to minimize such costs
and, as a condition to TAG’s reimbursement obligations, shall provide such
detail and documentation as TAG may reasonably request.




(b)

LMG will invoice TAG monthly for its reasonable estimate of the amount due under
Section 4.1 for that month.  The first such invoice shall be delivered within
five (5) days after the Effective Date and shall cover the period between the
Effective Date and October 31, 2007.  LMG shall reconcile the actual
reimbursable costs incurred by TAG for the applicable month with such estimate
in the invoice for the next month.

(c)

TAG shall make payment within twenty (20) days after receipt of LMG’s invoice.
 Any amount not paid when due will thereafter bear interest at the rate of one
percent (1%) per month.  

(d)

TAG may contest, in good faith, any portion of an invoice and withhold payment
of such contested amount, provided that TAG pays the portion of any invoice that
it does not contest and attempts to try to resolve the dispute.  Once the matter
is resolved, TAG shall pay the agreed-upon amount within five (5) days
thereafter.

(d)

Except as otherwise agreed by the parties in writing, there are no other or
additional charges under this Agreement.  LMG shall be responsible for all
expenses that it may incur in connection with this Agreement.  TAG agrees,
however, to reimburse LMG for all reasonable and necessary travel and other
out-of-pocket expenses that have been pre-approved by TAG in writing.




4.3

Extension of Conversion Date.  TAG and LMG expect that the Conversion Date will
occur on or before October 31, 2009.  TAG may extend the Conversion Date to a
date that is six (6) months after transition of the TPA Services for the New
Customers from LMG’s software and systems to TAG’s software and systems;
provided that the foregoing shall not be construed as requiring the extension of
the license to the CSC Software, which the parties acknowledge expires
twenty-seven (27) months after the Effective Date under the terms of the CSC
Agreement.  TAG shall seek to give LMG at least ninety (90) days (but in no
event shall provide less than sixty (60) days) prior notice of any such
extension.  If the delay was caused by TAG, the parties shall negotiate and
agree upon an equitable adjustment to the reimbursable items and limits thereon
based upon LMG’s increased costs of performing the LMG Services during the
extension.





6







--------------------------------------------------------------------------------




ARTICLE V

WARRANTIES, INDEMNITIES, AND LIABILITIES




5.1

Warranty.  LMG represents and warrants that:

(a)

The LMG Tools, CSC Software, Other Third Party Software and Documentation are
and shall be free and clear of all liens and encumbrances, and TAG shall be
entitled to Use them without disturbance;

(b)

No portion of the LMG Tools, CSC Software and Other Third Party Software
contains, at the time of delivery, any “back door,” “time bomb,” “Trojan horse,”
“worm,” “drop dead device,” “virus,” or other computer software routines or
hardware components designed to (i) permit access or Use of such software or
TAG’s computer systems by LMG or a third party not authorized by this Agreement,
or  (ii) disable, damage or erase the software or data;

(c)

The LMG Tools, CSC Software and Other Third Party Software and the design
thereof shall not contain preprogrammed preventative routines or similar devices
which prevent TAG from exercising the rights granted to TAG under this Agreement
or from utilizing the software for the purpose for which they were designed; and

(d)

Each item of LMG Tools and, to LMG’s knowledge, the CSC Software and Other Third
Party Software (i) shall be free from defects and (ii) shall function properly
under ordinary Use and operate in conformance with its Applicable Specifications
and Documentation.

During the period specified in Exhibit A, LMG will provide warranty service to
TAG at no additional charge and will include all LMG Services or replacement
software necessary to enable LMG to comply with the warranties set forth in this
Agreement.




5.2

LMG Infringement Indemnification

(a)

LMG represents and warrants that (i) no LMG Tools, CSC Software, Other Third
Party Software or Documentation provided under this Agreement is the subject of
any claim, dispute, demand or litigation (“Claim”), and (ii) LMG has all right,
title, ownership interest, and/or  rights necessary to provide such software and
Documentation to TAG and that the License, the LMG Tools and Documentation and
their license and Use hereunder do not and shall not directly or indirectly
violate or infringe upon any copyright, patent, trade secret, or other
proprietary or intellectual property right of any third party or contribute to
such violation or infringement (“Infringement”).  LMG shall indemnify and hold
TAG, its affiliates and their respective successors, officers, directors,
employees, and agents harmless from and against any and all actions, claims,
losses, damages, liabilities, awards, costs, and expenses including legal fees
(“Losses”) resulting from or arising out of  any breach or claimed breach of the
foregoing warranties, or which is based on a claim of an Infringement and LMG
shall defend and settle, at its expense, all suits or proceedings arising
therefrom.  TAG shall inform LMG of any such Claim against TAG and shall have
the right to participate in the defense of any such suit or proceeding at its
expense and through counsel of its choosing.





7







--------------------------------------------------------------------------------




(b)

LMG shall notify TAG of any Claims against LMG based on an alleged Infringement
of any party’s intellectual property rights in and to the LMG Tools, CSC
Software, Other Third Party Software or Documentation.  In the event an
injunction is sought or obtained against Use thereof or in TAG’s opinion is
likely to be sought or obtained, LMG shall promptly, at its option and expense,
either (i) procure for TAG the right to continue to Use the infringing software
or Documentation as set forth in this Agreement, or (ii) replace or modify the
infringing software or Documentation to make its Use non-infringing while being
capable of performing the same function without degradation of performance.

(c)

LMG’s indemnification obligations under this Section 5.2 will expire twelve (12)
months after the Conversion Date.

(d)

Notwithstanding the foregoing, LMG shall have no liability or obligation to any
of the TAG �ndemnities under this Section 5.2 to the extent the claim of
Infringement is caused by TAG’s contributions to, misuse of or unauthorized
modification of such item.

5.3

TAG Indemnification  

(a)

TAG shall indemnify and hold LMG, its affiliates and their respective
successors, officers, directors, employees, and agents harmless from and against
any and all Losses resulting from or arising out of (i) any Infringement by
software provided by TAG or PSC or (ii) TAG’s contributions to, misuse of or
unauthorized modification of LMG Tools, CSC Software, Other Third Party Software
or Documentation provided by LMG under this Agreement; provided, however, that
TAG shall have no obligation under this Section to the extent (A) the claim or
Infringement was the result of LMG’s failure to obtain the required consents or
approvals for which it is responsible, (B) LMG failed to provide written notice
of the duties, obligations or restrictions to which TAG is subject, or (C) TAG’s
contributions to, use of, modification or other activities is consistent in all
material respects with LMG’s activities in the twelve (12) months prior to the
Effective Date.  TAG shall defend and settle, at its expense, all suits or
proceedings arising therefrom.  LMG shall inform TAG of any such Claim against
LMG and shall have the right to participate in the defense of any such suit or
proceeding at its expense and through counsel of its choosing.  

(b)

TAG shall notify LMG of any Claims against TAG described in Section 5.3(a).  In
the event an injunction is sought or obtained against Use of software provided
by TAG or PSC, or in LMG’s opinion is likely to be sought or obtained, TAG shall
promptly, at its option and expense, either (i) procure for LMG the right to
continue to Use the infringing software, or (ii) replace or modify the
infringing software to make its Use non-infringing while being capable of
performing the same function without degradation of performance.

(c)

TAG’s indemnification obligations under this Section 5.3 will expire twelve (12)
months after the Conversion Date.

(d)

Notwithstanding the foregoing, TAG shall have no liability or obligation to any
of the LMG �ndemnities under this Section 5.3 to the extent the claim of
Infringement is caused by LMG’s contributions to, misuse of or unauthorized
modification of such item.

5.4

Other Indemnification.  LMG shall indemnify and hold TAG, its affiliates and
their respective successors, officers, directors, employees, and agents harmless
from and against any and all Losses resulting from or arising out of any Claim
by New Customers arising from or relating to a breach of LMG’s obligations under
this Agreement.  Notwithstanding the foregoing, LMG shall not be responsible
 for the claims based upon breach of new or additional obligations agreed to by
TAG  and the New Customers after the Effective Date without the prior approval
of LMG; provided that





8







--------------------------------------------------------------------------------

the service levels in the New Customer Contracts, which are based upon, the
service levels being achieved by LMG as of the effective date shall not be
considered new or additional obligations.  LMG shall defend and settle, at its
expense, all suits or proceedings arising therefrom.  TAG shall inform LMG of
any such Claim against TAG and shall have the right to participate in the
defense of any such suit or proceeding at its expense and through counsel of its
choosing.

5.5

Limitation of Liability.  Neither party shall be liable to the other pursuant to
this Agreement for any amounts representing loss of profit, loss of business or
indirect, consequential, exemplary, or punitive damages of the other party.  The
foregoing shall not limit the indemnification, defense and hold harmless
obligations set forth in this Agreement other than those set forth in Section
5.4 and shall not apply with respect to damages or losses arising from the
wrongful termination of this Agreement by LMG, willful misconduct, gross
negligence or breach of LMG’s obligations under Section 3. 8.

5.6

Insurance

(a)

During the Term of the Agreement, LMG shall maintain and keep in force, at its
own expense, the following minimum insurance coverages and minimum limits:

(i)

workers’ compensation insurance, with statutory limits as required by the
various laws and regulations applicable to the employees of LMG;

(ii)

employer’s liability insurance, for employee bodily injuries and deaths, with a
limit of $500,000 each accident;

(iii)

commercial general liability insurance, covering claims for bodily injury, death
and property damage, including premises and operations, LMG’s vicarious
liability for acts of independent contractors, products, services and completed
operations (as applicable to the Services), personal injury, contractual, and
broad-form property damage liability coverages, with combined single limit of
$1,000,000 per occurrence, and a general aggregate limit of $2,000,000, for
bodily injury, death and property damage;

(iv)

commercial automobile liability insurance, covering owned, non-owned and hired
vehicles, with combined single limit of $1,000,000 per occurrence;

(v)

umbrella liability insurance, with a minimum limit of $5,000,000 per occurrence
and $5,000,000 in the aggregate;

(vi)

special form property insurance, on a replacement cost basis, covering the real
and personal property of LMG which LMG is obligated to insure by the Agreement;
such real and personal property may include equipment, furniture, fixtures and
supply inventory; and

(vii)

employee dishonesty insurance covering dishonest acts of employees; such
insurance shall include a Joint Loss Endorsement in favor of TAG and be written
for limits not less than $500,000.

(b)

All such policies of insurance of LMG shall provide that the insurer will give
at least thirty (30) days prior written notice of cancellation to TAG.  No such
cancellation or material modification shall affect LMG’s obligation to maintain
the insurance coverages required by the Agreement.  TAG shall be named as an
additional insured on the commercial general liability insurance policies
described above.  All liability insurance policies shall be written on an
“occurrence” policy form except for the policies described in (vii) and (viii)
above





9







--------------------------------------------------------------------------------

which shall be on a “claims made” basis.  TAG shall be named as loss payee as
its interest may appear on the property insurance policies of LMG.  LMG shall be
responsible for payment of any and all deductibles from insured claims under its
policies of insurance.  All required policies of insurance will be placed with
insurers with no less than an A.M. Best rating of A- VII.  The coverage afforded
under any insurance policy obtained by LMG pursuant to the Agreement shall be
primary coverage regardless of whether or not TAG has similar coverage.  LMG
shall not perform under the Agreement without the prerequisite insurance.  Upon
TAG’s request, LMG shall provide TAG with certificates of such insurance
including renewals thereof.

(c)

The parties do not intend to shift all risk of loss to insurance.  The naming of
TAG as additional insured is not intended to be a limitation of LMG’s liability
and shall in no event be deemed to, or serve to, limit LMG’s liability to TAG to
available insurance coverages or to the policy limits specified in this Section
5.6 nor to limit TAG’s rights to exercise any and all remedies available to TAG
under contract, at law or in equity.

5.7

Survival of Article V.  The provisions of this Article V shall survive the term
or termination of this Agreement for any reason.

ARTICLE VI

TERMINATION




6.1

Term.  This Agreement shall become effective as of the Effective Date and,
unless terminated under this Article, shall continue in effect until the
Conversion Date (the “Term”); provided that, with respect to any LMG Tools
identified in Exhibit A as having a license term beyond the Conversion Date,
TAG’s License to, and LMG’s obligation to provide LMG Services for, such LMG
Tools shall survive for the period specified in Exhibit A.




6.2

Termination for Cause.  In the event that either party materially defaults in
the performance of its duties or obligations set forth in this Agreement, and
such default is not cured within thirty (30) days after written notice is given
to the defaulting party specifying the default, then the party not in default
may, by giving written notice thereof to the defaulting party, terminate the
Agreement as of a date specified in such notice of termination.





10







--------------------------------------------------------------------------------




6.3

Termination for Insolvency or Bankruptcy.  Either party may immediately
terminate this Agreement by giving written notice to the other party in the
event of (a) the liquidation or insolvency of the other party, (b) the
appointment of a receiver or similar officer for the other party, (c) an
assignment by the other party for the benefit of all or substantially all of its
creditors, (d) entry by the other party into an agreement for the composition,
extension, or readjustment of all or substantially all of its obligations, or
(e) the filing of a meritorious petition in bankruptcy by or against the other
party under any bankruptcy or debtors’ law for its relief or reorganization.

6.4

Termination Assistance.  Commencing upon a notice of termination under Section
6.2 or 6.3 (including notice based upon default by TAG) and continuing for a
period, designated by TAG, of up to twelve (12) months thereafter, LMG shall
provide to TAG the reasonable termination assistance requested by TAG to allow
the LMG Services to continue without interruption or adverse effect and to
facilitate the orderly transfer of the LMG Services to TAG or its designee
(“Termination Assistance”).  Termination Assistance shall include the following:

(a)

LMG shall provide all such information and assistance as may be necessary for
TAG to transition off using the LMG Tools, CSC Software and Other Third Party
Software or to install and implement the same.

(b)

LMG shall provide TAG with an extract of the Customer Data, including, without
limitation, all policyholder and New Customer data.

(c)

TAG shall be permitted to undertake, without interference from LMG, to hire any
Retained Employees.  LMG shall waive its rights, if any, under contracts with
such personnel restricting the ability of such personnel to be recruited or
hired by TAG; provided that counter-offers and making available positions posted
through LMG’s placement system and generally available to other LMG employees
shall not be prohibited under this Section.  TAG shall have reasonable access to
such personnel for interviews and recruitment.

(d)

TAG’s License to the LMG Tools and subject to the terms of the applicable third
party license, CSC Software and Other Third Party Software and Documentation
shall survive the termination for the period specified in Exhibit A, and LMG
shall provide copies of all Documentation relevant to such license which is in
LMG’ possession.

(e)

At TAG’s request, LMG shall exercise commercially reasonable efforts to assign
to TAG its license for the CSC Software and any third party licenses for Other
Third Party Software, and TAG shall assume the obligations under such licenses
that relate to periods after such date.  LMG shall also provide all
Documentation relevant to such licenses which is in LMG’s possession.

(f)

At TAG’s request (i) assign to TAG leases and other contracts for some or all of
the leased equipment included in the hosting environment or otherwise used to
provide the LMG Services, and TAG shall assume the obligations under such leases
that relate to periods after such date; and (ii) sell to TAG, at LMG’s then
current book value, some or all of such items owned by LMG.  LMG shall also
provide all Documentation relevant to such item which is in LMG’s  possession.

(g)

LMG shall obtain any necessary rights and thereafter make available to TAG,
pursuant to reasonable terms and conditions, any third party services then being
utilized by LMG in the performance of the LMG Services.





11







--------------------------------------------------------------------------------

The Parties contemplate that the activities described in this Section 6.4 shall
be completed before the Conversion Date as contemplated in the Administrative
Services and Teaming Agreement (i.e., in the ordinary course of the transition
projects described therein).  If, however, any activities are not completed
before the Conversion Date, then notwithstanding anything to the contrary and
regardless of whether there has been notice of termination under Section 6.2 or
6.3, LMG shall complete any such activities that are reasonably requested by TAG
before the Conversion Date.  LMG’s obligations under the foregoing sentence
shall survive the expiration of the Term.

6.5

Reimbursement for Termination Assistance.

(a)

Except as provided in this Section 6.5, LMG shall perform or provide the
Termination Assistance at no additional cost to TAG; provided that for clarity,
the foregoing shall not affect TAG’s obligation to reimburse LMG for the
applicable costs specifically identified as reimbursable by TAG during the
period, and under the terms and conditions, set forth in Sections 4.1 and 4.2 of
this Agreement and Section 4.2 of the Administrative Services and Teaming
Agreement.  The Parties anticipate that, to the extent possible, the Termination
Assistance requested by TAG will be provided by LMG using LMG personnel already
performing the LMG Services.  If Termination Assistance requested by TAG cannot
be provided by LMG using such personnel (or incur costs that LMG would not
otherwise incur in the performance of the LMG Services under this Agreement),
LMG shall promptly notify TAG of such fact and advise TAG of the required
personnel or costs.  TAG, in its sole discretion, may forego or delay any work
activities or temporarily or permanently adjust the work to be performed by LMG
or the schedules associated therewith to permit the performance of such
Termination Assistance using such personnel and without additional cost.  To the
extent TAG authorizes LMG to use additional LMG personnel or incur additional
cost to perform material Termination Assistance activities requested by TAG, TAG
shall reimburse LMG for its reasonable actual out-of-pocket costs; provided LMG
notifies TAG of such costs in advance and TAG’s reimbursement shall be subject
to the reporting and other conditions set forth in Sections 4.1 and 4.2 of this
Agreement and Section 4.2 of the Administrative Services and Teaming Agreement.




(b)

LMG will provide Termination Assistance regardless of the reason for the
termination; provided that if the LMG terminates this Agreement under Section
6.2 as a result of TAG’s  failure to pay amounts due LMG under this Agreement or
under Section 6.3 as a result of TAG insolvency, LMG may require TAG to pay
monthly, in advance, for any costs specifically identified in this Agreement as
reimbursable by TAG during the period of Termination Assistance.  To the extent
TAG is obligated to pay in advance, LMG shall, prior to each month, provide TAG
with a reasonable written estimate of the reimbursable costs for such month and
LMG shall reconcile the actual reimbursable costs incurred by TAG with such
estimate in the invoice for the next month.





12







--------------------------------------------------------------------------------




ARTICLE VII

CONFIDENTIALITY




7.1

General.  Each party (a “Receiving Party”) agrees that all Confidential
Information provided or otherwise made available under this Agreement by the
other party (a “Disclosing Party”) will be treated as confidential, regardless
of whether marked or described as Confidential Information, and all
confidentiality notices on that Confidential Information will be retained. In
avoiding unauthorized disclosure or use of the Disclosing Party’s Confidential
Information, the Receiving Party will use at least the same degree of care, but
no less than a reasonable degree of care, as it employs concerning its own
Confidential Information of similar importance.

7.2

Definition.  “Confidential Information” shall mean, with respect to a party, all
non-public written, electronic, and oral proprietary information communicated to
the other party (or obtained by such other party while at the party’s premises)
during the Term in connection with this Agreement including  information
relating to a party’s products, services, designs, methodologies, business
plans, finances, marketing plans, customers or prospects  and the terms of this
Agreement.  Confidential Information will not include information that (a) was
known by the Receiving Party without an obligation of confidentiality before its
receipt from the Disclosing Party, (b) is independently developed by the
Receiving Party, (c) is or becomes publicly available without a breach by the
Receiving Party of this Agreement, or (d) is disclosed to the Receiving Party by
a third person who is not required to maintain its confidentiality.

7.3

Disclosure.  The Receiving Party may disclose Confidential Information only to
its own officers, directors, and employees and to its consultants,
subcontractors, and advisors who reasonably need to know it for the purposes
contemplated by this Agreement.  The Receiving Party will be responsible to the
Disclosing Party for any violation of the provisions of this Article VII by its
officers, directors, employees, consultants, subcontractors or advisors.

7.4

Use.  The Receiving Party may not use the Disclosing Party’s Confidential
Information for any purpose not in furtherance of this Agreement, unless it
obtains the Disclosing Party’s prior written authorization.

7.5

Reproduction.  Except as otherwise provided in writing between the Parties, the
Receiving Party may not print, copy or reproduce in any way, in whole or in
part, any documents or other media containing the Disclosing Party’s
Confidential Information, other than copies for its officers, directors,
employees, consultants or advisors who reasonably need to know it for the
purposes contemplated by this Agreement, without the prior written consent of
the Disclosing Party.

7.6

Required Disclosure.  If the Receiving Party is requested to disclose any of the
Disclosing Party’s Confidential Information as part of an administrative or
judicial proceeding or pursuant to any government or securities exchange rule or
regulation, the Receiving Party will,  promptly notify the Disclosing Party of
that request and cooperate with the Disclosing Party, at the Disclosing Party’s
expense, in seeking a protective order or similar confidential treatment for the
Confidential Information.  If no protective order or other confidential
treatment is obtained, the Receiving Party will (a) disclose only that portion
of the Confidential Information that is legally required to be disclosed based
on the opinion of its counsel and (b) use reasonable efforts to obtain reliable
assurance that confidential treatment will be accorded the Confidential
Information so disclosed.





13







--------------------------------------------------------------------------------




ARTICLE VIII

DATA




8.1

Definition.  “Customer Data” shall mean any data or information of any New
Customer or of TAG created under a New Customer Contract that is provided to or
obtained by LMG in connection with the performance of its obligations under this
Agreement, including data and information with respect to the businesses,
policyholders, customers, operations, products, rates, regulatory compliance and
finances of any New Customer.  Customer Data  shall also include any data or
information pertaining to any New Customer created, generated, collected or
processed by LMG in the performance of its obligations under this Agreement.

8.2

TAG Ownership of Customer Data.  Customer Data is and shall remain the property
of TAG and/or the applicable New Customers. LMG shall promptly deliver Customer
Data (or the portion of such Customer Data specified by TAG) to TAG in the
format and on the media in which it exists as of the date of the request or in
such other format or media as TAG reasonably requests.  Upon TAG’s request, LMG
shall return, destroy or securely erase, as directed by TAG, all copies of the
Customer Data in LMG’s possession or under LMG’s control within thirty (30)
business days.  LMG shall not withhold Customer Data under any circumstance
including as a means of resolving a dispute.  Customer Data shall not be
utilized by LMG for any purpose other than the performance of the LMG Services
and shall not be sold, assigned, leased, commercially exploited or otherwise
provided to third parties by or on behalf of LMG or any LMG Personnel.  LMG
shall not possess or assert any lien or other right against or to Customer Data.

8.3

Safeguarding Customer Data.

(a)

LMG shall establish and maintain procedures and other safeguards against the
destruction, loss, unauthorized access or alteration of Customer Data in the
possession of LMG which are (i) no less rigorous than those maintained by LMG as
of the Effective Date, and (ii) adequate to meet the requirements of the New
Customer Contracts and applicable laws.  In the event LMG discovers or is
notified of a breach or attempted breach of security relating to Customer Data,
LMG shall (A) expeditiously notify TAG of such breach or attempted breach, (B)
investigate such breach or attempted breach, (C) remediate the effects of such
breach or attempted breach of security, and (D) provide TAG with such assurances
as TAG shall request that such breach or attempted breach will not recur.

(b)

At TAG’s request, LMG shall restore all destroyed, lost or altered Customer
Data.  Unless TAG has caused the destruction, loss or alteration,  LMG shall be
responsible for the cost of restoring such data.

8.4

File Access.  TAG shall have unrestricted access to, and the right to review and
retain the entirety of, all computer or other files containing Customer Data, as
well as all systems and network logs, system parameters and documentation.  At
no time shall any of such files or other materials or information be stored or
held in a form or manner not immediately accessible to TAG.





14







--------------------------------------------------------------------------------

ARTICLE IX

DISASTER RECOVERY




LMG shall maintain a disaster recovery plan and a business continuity plan, and
the necessary resources and capabilities covering the data center facilities
used by LMG to operate all of the LMG Tools, CSC Software and Other Third Party
Software, to fully perform the LMG Services under this Agreement in accordance
with its terms and the terms of the New Customer Contracts.  The plans will be
made available to TAG for review upon TAG’s request.  LMG agrees that it will
(a) test the plans at least once every calendar year during the Term hereof, and
certify to TAG that such plans are fully operational, and (b) consult with TAG
regarding the priority to be given to the LMG Services during any such disaster.
 When implemented by LMG, the plans shall enable LMG to provide all of the LMG
Services within the recovery time objectives required under the New Customer
Contracts.  The occurrence of a Force Majeure event shall not relieve LMG of its
obligation to implement its disaster recovery and business continuity plans and
provide disaster recovery and business continuity services.

ARTICLE X

MISCELLANEOUS




10.1

Binding Nature, Assignment, and Subcontracting. This Agreement shall be binding
on the parties and their respective successors in interest and assigns, but
neither party shall  have the power to assign this Agreement without the prior
written consent of the other party. LMG may not subcontract or delegate any of
its duties or obligations of performance in this Agreement to any third party
without the prior written consent of TAG.  If TAG grants such consent, LMG shall
remain fully responsible for complete performance of all of LMG’s obligations
set forth in this Agreement and for any such third party’s compliance with the
 confidentiality and other provisions set forth in this Agreement.

10.2

Media Releases.  Except for any announcement intended solely for internal
distribution by a party or any disclosure required by legal, accounting, or
regulatory requirements beyond the reasonable control of the party, all media
releases, public announcements, or public disclosures (including, but not
limited to, promotional or marketing material) by a party, its affiliates,
employees or agents relating to this Agreement or its subject matter, or
including the name, trade name, trade mark, or symbol of a party or any
affiliate of a party, shall be coordinated with and approved in writing by that
party prior to the release thereof.

10.3

Notices.  All notices which are required to be given pursuant to this Agreement
shall be in writing and shall be delivered by  first class mail postage prepaid,
 sent by overnight express or similarly recognized overnight delivery with
receipt acknowledged or by facsimile, with a copy thereof sent by one of the
other means.  Notices shall be deemed to have been given at the time delivered
and shall be addressed as follows or to such other address as a party may
designate by proper notice hereunder:

if to TAG:

with copies to:

Transaction Applications Group, Inc.

421 South 9th Street, Suite 222

Lincoln, Nebraska 68508

Attention: President

Perot Systems Corporation

2300 West Plano Parkway

Plano, Texas 75075

Attn: Thomas D. Williams

  

if to LMG:

Legacy Marketing Group, Inc.

2090 Marina Avenue

Petaluma, CA  94954

Attention: President

with copies to:

Stokes Lazarus & Carmichael LLP

80 Peachtree Park Drive N.E.

Atlanta, GA  30309

Attention: Michael Ernst, Esquire





15







--------------------------------------------------------------------------------




10.4

Force Majeure.  The term “Force Majeure” shall mean fires or other casualties or
accidents, acts of God, severe weather conditions, strikes or labor disputes,
war or other violence, or any law, order, proclamation, regulation, ordinance,
demand, or requirement of any governmental agency.  A party whose performance is
prevented, restricted, or interfered with by reason of a Force Majeure condition
shall be excused from such performance to the extent of such Force Majeure
condition so long as such party provides the other party with prompt written
notice describing the Force Majeure condition and takes all reasonable steps to
avoid or remove such causes of nonperformance and immediately continues
performance whenever and to the extent such causes are removed.

10.5

Severability.  If, but only to the extent that, any provision of this Agreement
is declared or found to be illegal, unenforceable, or void, then both parties
shall be relieved of all obligations arising under such provision, it being the
intent and agreement of the parties that this Agreement shall be deemed amended
by modifying such provision to the extent necessary to make it legal and
enforceable while preserving its intent.  If that is not possible, another
provision that is legal and enforceable and achieves the same objective shall be
substituted.  If the remainder of this Agreement is not affected by such
declaration or finding and is capable of substantial performance, then the
remainder shall be enforced to the extent permitted by law.

10.6

Dispute Resolution.  In the event of any disagreement regarding performance
under or interpretation of this Agreement and prior to the commencement of any
formal proceedings, the parties shall continue performance as set forth in this
Agreement and shall attempt in good faith to reach a negotiated resolution by
designating a representative of appropriate authority to resolve the dispute.

10.7

Waiver.  Any waiver of this Agreement or of any covenant, condition, or
agreement to be performed by a party under this Agreement shall (a) only be
valid if the waiver is in writing and signed by an authorized representative of
the party against which such waiver is sought to be enforced, and (b) apply only
to the specific covenant, condition or agreement to be performed, the specific
instance or specific breach thereof and not to any other instance or breach
thereof or subsequent instance or breach.

10.8

Remedies.  All remedies set forth in this Agreement, or available by law or
equity shall be cumulative and not alternative, and may be enforced concurrently
or from time to time.  If LMG breaches its obligations under Section 3.8, TAG
will be irreparably harmed.  In such a circumstance, TAG may proceed directly to
court and, without any additional findings of irreparable injury or other
conditions to injunctive relief, LMG shall not oppose the entry of an  order
compelling performance by LMG and restraining it from any further breaches.  In
addition to any other remedies available under this Agreement, with respect to
any amounts to be paid or reimbursed by TAG or PSC hereunder or under the LMG
Documents that are not paid or reimbursed when due, TAG and/ or PSC may, upon
ten (10) days prior notice, set off against such amount any amount that LMG is
obligated to pay or credit to TAG or PSC hereunder or under the LMG Documents.
 For clarity, the foregoing shall not apply to, and TAG and PSC shall not seek
to set-off against, commission payments to be paid to LMG producers and agents
and other amounts held by TAG in its administrative capacity under the New
Customer Contracts and Subcontracts.

10.9

Compliance with Laws.  In the performance of LMG Services or the provision of
LMG Tools and Documentation pursuant to this Agreement, LMG shall comply with
the requirements of all applicable laws, ordinances, and regulations of the
United States or any state, country, or other governmental entity. LMG shall
indemnify, defend, and hold TAG harmless from and against any and all claims,
actions, or damages arising from or caused by LMG’s failure to comply with the
foregoing.





16







--------------------------------------------------------------------------------




10.10

Survival of Terms.  Termination or expiration of this Agreement for any reason
shall not release either party from any liabilities or obligations set forth in
this Agreement which (a) the parties have expressly agreed shall survive any
such termination or expiration, or (b) remain to be performed or by their nature
would be intended to be applicable following any such termination or expiration.

10.11

GOVERNING LAW.  THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT
SHALL NOT BE GOVERNED BY THE PROVISIONS OF THE 1980 UNITED NATIONS CONVENTION ON
CONTRACTS FOR THE INTERNATIONAL SALE OF GOODS.  RATHER THESE RIGHTS AND
OBLIGATIONS SHALL BE GOVERNED BY THE LAWS, OTHER THAN CHOICE OF LAW RULES, OF
THE STATE OF GEORGIA.

10.12

Unauthorized Representations and Relationship of the Parties.  Neither party
shall (a) represent that this Agreement or the relationship created by this
Agreement covers more than is specifically agreed to by the parties or (b)
without the other party’s prior written consent, make any representations or
create any warranties, express or implied, concerning such other party or its
products or services.  This Agreement shall not constitute or create a joint
venture, partnership or formal business organization of any kind.  The parties
shall be independent contractors, and the employees of one shall not be
employees or agents of the other.

10.13

No Third Party Beneficiaries.  The parties do not intend this Agreement to
create any rights enforceable by a third party.

10.14

Construction.  Unless herein otherwise provided, or unless the context shall
otherwise require, references to Articles, Sections, and other subdivisions
refer to the Articles, Sections, and other subdivisions of this Agreement.  The
term “or” will not be interpreted as excluding any of the items described.  The
term “include” or any derivative of such term does not mean that the items
following such term are the only types of such items.  Neither this Agreement
nor any provision contained in this Agreement will be interpreted in favor of or
against any party hereto because such party or its legal counsel drafted this
Agreement or such provision.

10.15

Entire Agreement.  This Agreement constitutes the entire and exclusive statement
of the agreement between the parties with respect to its subject matter and
there are no oral or written representations, understandings or agreements
relating to this Agreement which are not fully expressed in the Agreement.  This
Agreement shall not be amended except by a written agreement signed by both
parties.  All exhibits referenced in this Agreement or attached to this
Agreement, are an integral part of this Agreement.  In the event of any conflict
between the terms and conditions of this Agreement and any such exhibit, the
terms of this Agreement shall be controlling unless otherwise stated or agreed.

SPACE BELOW INTENTIONALLY BLANK – SIGNATURE PAGE FOLLOWS





17







--------------------------------------------------------------------------------










IN WITNESS WHEREOF, LMG and TAG have executed this Agreement as of the Effective
Date.







LEGACY MARKETING GROUP, INC.

TRANSACTION APPLICATIONS GROUP, INC.




By:                    /s/  R. Preston Pitts          

By:                   /s/  John Vonesh                          




Printed Name:   R. Preston Pitts               

Printed Name:   John Vonesh                               




Title:                  President                        

Title:                  President                                    






